DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicants’ preliminary amendments to the claims, filed 04/23/2021 and 10/08/2021, have been received and entered.  Claims 1-14 have been cancelled and Claims 15-30 have been newly added.
Claims 15-30 are pending and under examination.

Priority
This application is a continuation of US Patent Application No. 16/512,654, filed July 16, 2019, which is a continuation of US Patent Application Serial No. 15/405,884, filed January 13, 2017, now U.S. Patent No. 10,376,559, which in turn claims the benefit of priority from US Provisional Application serial number 62/279,210, filed January 15, 2016.

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed 04/23/2021.  The Examiner has considered the references cited therein to the extent that each is a proper citation.  Please see the attached USPTO Form 1449.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




U.S. Patent No. 10,376,559
Claims 15-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,376,559. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter is fully encompassed by the ‘559 patent claims and in fact anticipated by the ‘559 patent.  Indeed, the only difference between instant Claim 15 and Claim 1 of the ‘559 patent is “comprising” versus “consisting of” transitional phrase and a broader claimed pH range. The only difference between instant Claim 21 and Claim 1 of the ‘559 patent is a narrow range of vancomycin (75 mg/mL to about 220 mg/mL versus 50 mg/mL to about 250 mg/mL).  Thus, despite these difference, the claimed subject matter is anticipated by the ‘559 patent claims.

U.S. Patent No. 10,864,250
Claims 15-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,864,250 in view of PALEPU (WO 2014/194296). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter is fully encompassed by the ‘250 patent claims and in fact anticipated by the ‘250 patent.  Specifically, the step of a) providing a liquid vancomycin-containing composition, comprising about 200 mg/mL of vancomycin or a pharmaceutically acceptable salt thereof, about 25 to 30% (v/v) glycerol, a member of the group consisting of lactic acid, lactate or mixtures thereof, a base and water, the liquid vancomycin composition having a pH of from about 4.5 to about 7.5 as recited in ‘250 patent Claim 1 anticipates the claimed “liquid 
Instant Claim 25 is anticipated by ‘250 patent Claim 14 for the same reasons.
Respecting instant dependent Claims 26-30, which require an acid pH adjustor, it would have been prima facie obvious to a person of ordinary skill in the art to add an acid pH adjustor to the compositions recited in the ‘250 patent claims to predictably adjust the pH as needed to the claimed pH range cited therein, i.e., pH of from about 4.5 to about 7.5, when a lactate salt is used in conjunction with of in place of lactic acid.  In this regard, PALEPU teaches substantially similar liquid vancomycin-containing composition, differing in that they comprise propylene glycol instead of the claimed glycerol.  PALEPU discloses that in such compositions, when a lactate salt is used in conjunction with of in place of lactic acid the optional pH adjustor may take the form of one or more acids or conjugate bases and that such acids are those commonly used in the art, including but not limited to acetic acid, citric acid, hydrochloric acid, phosphoric acid, and malic acid.  See page 5, lines 23-29.  Indeed, such acid pH adjustors are expressly taught for use in an embodiment recited in the ‘250 patent claims where a lactate salt is used with or in place of lactic acid. See col. 5, lines 13-22.
Respecting instant Claims 23-24, which require treating a bacterial infection in mammals, comprising administering an effective amount of the vancomycin-containing composition to a mammal in need thereof, it would have been prima facie obvious to a person of ordinary skill in the art to administer the doses of liquid vancomycin-containing compositions recited in the ‘250 patent claims to mammals having a bacterial infection because that is in fact the expressly disclosed purpose of such compositions disclosed in the ‘250 patent (see Claim 12 of the ‘250 

Claims are Novel and Non-Obvious
	The instant claims are novel and non-obvious over the prior art of record because the prior art does not teach or reasonably suggest a liquid vancomycin-containing composition comprising about 15% to 30% (v/v) glycerol. Indeed, at the time the application was filed, a person of ordinary skill in the art would expect that 15% to 30% (v/v) glycerol in a liquid vancomycin-containing composition would cause gelling as evidenced by USP No. 4,885,275 at Table 1, which demonstrates that glycerol caused gelling of an aqueous vancomycin composition when present in an amount of 10% (v/v), whereas 10% (v/v) propylene glycol did not cause gelling.  In contrast, Applicants have demonstrated that glycerol in amounts over 10%, e.g., 15.8%, 17.8%, 19.8%, 20%, and 25%, do not cause precipitation for at least 6 months. JP2008201778 teaches solutions for oral administration of vancomycin and teach that the amount of glycerol needed to increase stability of vancomycin in aqueous solution and to suppress decomposition, precipitation, and precipitation during long-term storage is 65% by mass or more (based on the amount of water), which is well above the claimed upper limit of “about 30% (v/v)”.  
	Accordingly, the claimed liquid vancomycin-containing compositions comprising, inter alia, “about 15 to about 30% (v/v)” glycerol are novel and non-obvious over the prior art of record.
Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  

400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038